Citation Nr: 1723454	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-24 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1952 to June 1973.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which reopened a claim of service connection for bilateral hearing loss but continued the denial of the claim.  In his July 2014 substantive appeal, the Veteran requested a Travel Board hearing.  He cancelled the request by phone in March 2017, and did not request that it be rescheduled.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(e).

Although, the RO reopened the claim for service connection for bilateral hearing loss, the Board nonetheless is required to determine whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for tinnitus has been raised (in a May 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied service connection for bilateral hearing loss, based on a determination that such disability was not shown to be related to the Veteran's service.

2.  Evidence received since the April 2006 rating decision shows the Veteran was exposed to excessive levels of noise in service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating the claim.

3.  A hearing loss disability of either ear was not manifested in service, sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A.
§§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The, VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VCAA applies to the instant claim.  The VA's duty to notify was satisfied by a notice letter in June 2012.  See Scott v. McDonald, F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice, including VA, records have been associated with the record.  He was afforded a VA examination in June 2012.  The examination was by an audiologist (competent to conduct it) who elicited history from the Veteran and provided an opinion that reflects familiarity with the record, and cites to supporting factual evidence and medical literature.  The Board finds the report of the examination adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold one.  The Court interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Veteran's military occupational specialties (MOS) included duplication specialist, duplication supervisor, and duplicating technician.  His STRs contain no mention of complaints, diagnosis or treatment pertaining to hearing loss.  On May 1967 examination audiometry revealed that puretone thresholds in decibels were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
5
10
5
10
25

On February 1972 examination audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
20
15
15
20
30

On December 1972 examination audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
15
15
20
20
LEFT
10
10
10
20
20

The record is thereafter silent regarding bilateral hearing loss until May 2001, when an audiology consultation revealed mild to moderate SNHL in the right ear and mild to moderate high frequency SNHL in the left.  It was also noted that the Veteran had worn hearing aids in the right ear for approximately ten years prior to the consultation.  

On October 2007 audiology consultation the Veteran complained of slow progressive type hearing problems secondary to 21 years of military noise exposure without the use of hearing protection.  He reported 20 years of occupational noise exposure.  Audiometry revealed puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
45
LEFT
30
25
25
55
60

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

A May 2011 clinic record notes that the Veteran felt his hearing had gotten worse since his last audiometry in 2007.  He stated that he worked for 20 years in the military printing field, where he was exposed to loud machinery noise without hearing protection.  

On June 2012 VA examination audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
65
LEFT
35
35
45
50
70

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was SNHL in each ear.  The examiner concluded that it was less likely than not that the Veteran's hearing loss is related to his service.  The examiner cited to the record including the Veteran's STRs and VA records.  The examiner also cited to medical literature including a September 2005 Institute of Medicine (IOM) Report on Noise and Military Service.  It was noted that the Veteran had a normal audiogram at retirement and that the IOM's study indicated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner also observed that significant (15 dB or greater) threshold shifts during could not be shown as the enlistment test was a whispered voice hearing test (which is not conducted with calibrated audiometrics). 

New and Material Evidence 

An April 2006 rating decision denied service connection for bilateral hearing loss finding that the Veteran was not shown to have been exposed to noise trauma in service and that his current hearing loss was not shown to be related to service.

In his claim to reopen the claim of service connection for bilateral hearing loss, the Veteran stated that his MOS of duplication device operator required him to operate [noisy] machinery.  This statement is not inconsistent with his record, is presumed credible, and identifies an etiological factor for his development of hearing loss.  Accordingly, it pertains to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and particularly in light of the "low threshold" standard for reopening endorsed by the court in Shade, raises a reasonable possibility of substantiating the claim; therefore, it is new and material evidence.  Hence, the claim of service connection for bilateral hearing loss may be reopened.  

Service Connection on De Novo Review

The analysis proceeds to de novo consideration of the claim.  The Board finds that the Veteran is not prejudiced by the Board so proceeding (without returning the case to the RO for initial consideration upon reopening) to because the RO has already reopened the claim, arranged for the development triggered by reopening (a VA nexus examination), and readjudicated the claim thereafter.  

It is not in dispute that the Veteran has bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 (such is shown by puretone thresholds on official audiometry).  It may also reasonably be conceded that during service he was subjected to prolonged periods of exposure to (at least low level) noise.  Consequently, what remains necessary to substantiate his claim of service connection for bilateral hearing loss is competent evidence that his hearing loss is related to his service/noise trauma therein.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

A hearing loss disability was not manifested in service, and SNHL was not manifested in the first postservice year.  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and has persisted since or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  The Veteran has attempted to support a continuity of symptomatology theory of entitlement (see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)), and SNHL is a chronic disease listed in 38 C.F.R. § 3.309(a)(as an organic disease of the nervous system).  However, continuity of symptomatology is not shown by the record.  While the Veteran may be competent to report his perception of a diminution of hearing acuity during the lengthy intervening period since service, he is not competent to establish by his own accounts that he has had a hearing loss disability ever since service; under governing regulation (38 C.F.R. § 3.385) hearing loss disability must be shown by specified audiometry.  The earliest audiometry in the record showing a hearing loss disability was in 2007, some 34 years following the Veteran's discharge from service.  Consequently, service connection for the bilateral hearing loss disability based on a continuity of chronic disease symptomatology is not warranted.  

Service connection for a bilateral hearing loss disability may still be established by competent evidence that the Veteran's hearing loss, first documented many years after service is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran has presented no such evidence.  Whether or not a current hearing loss disability may in the absence of evidence of onset in service or of continuity of symptomatology since, be related to remote service service/exposure to noise trauma therein is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson without medical expertise, and does not cite to supporting medical opinion or treatise; his own opinion in the matter is not competent evidence.  

The only competent (medical) and adequate evidence in the record  regarding a nexus between the Veteran's current hearing loss disability and his service is in the opinion of the June 2012 VA examiner who opined that the Veteran's hearing loss disability is unrelated to his service/any noise trauma therein.  The examiner is a medical professional competent to offer the opinion; expressed familiarity with the Veteran's medical history; and the opinion is supported by adequate rationale that cites to accurate factual data, including the absence of related complaints or findings during service and for a long period of time thereafter.  The opinion is probative evidence in this matter, and in the absence of competent evidence to the contrary is persuasive.

The Board notes the contention that there was a significant puretone threshold shift during service.  However, as was noted by the June 2012 examiner, the record does not include audiometry that shows that a chronic significant threshold shift occurred during service.

The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied. 


ORDER

The appeal to reopen the claim of service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


